Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made as of July 6, 2015 (the
“Effective Date”), by and among Bradley Lukow (“Consultant”) and 99 Cents Only
Stores LLC (the “Company”).

 

RECITALS

 

WHEREAS, Consultant was formerly the Chief Financial Officer, Secretary and
Treasurer of the Company.

 

WHEREAS, the Company desires to engage Consultant as an independent contractor
to provide the Services described herein.

 

THEREFORE, the Company and Consultant agree as follows:

 

ARTICLE I
CONSULTING ENGAGEMENT

 

1.1                   Services.

 

(a)                                 The Company hereby engages Consultant to
perform, and Consultant agrees to perform, the following services (the
“Services”) to the extent requested by the President and Chief Executive Officer
(which may include the Interim President and Chief Executive Officer) (“CEO”) of
the Company during the Term (as defined below), for and to the benefit of the
Company (the “Engagement”):

 

(i)                                     Providing transition services to the
incoming Chief Financial Officer (the “CFO”) to the extent requested by the CEO;

 

(ii)                                  Preparing a weekly status report for the
Company in form and substance agreed to by Consultant and the CEO; and

 

(iii)                               Other services as reasonably requested by
the CEO.

 

(b)                                 Consultant agrees that proper performance of
the Services will require between five and ten hours of his business time each
week.  Consultant and the Company agree that Consultant is required to provide
less than 20% of the average level of services performed during the term of
Consultant’s employment with the Company.

 

(c)                                  Consultant shall observe all rules,
policies and practices of the Company applicable to independent contractors. 
The Company shall own all data, information, and other work developed or
obtained by Consultant pursuant to this Agreement.  Consultant shall be solely
responsible for obtaining any workers compensation insurance or similar
insurance or disability coverage for himself, and Consultant waives all rights
to recovery from the Company or any of its affiliates, or coverage pursuant to
the Company’s or any of its affiliates’ insurance policies for, any injuries
that Consultant sustains while performing services for or on behalf of the
Company or its affiliates.

 

(d)                                 Consultant may not use the name logos,
trademarks, or depictions of the Company or any of its affiliates or any
variation thereof in any promotional, advertising or marketing literature, or in
any other way.

 

--------------------------------------------------------------------------------


 

(e)                                  During the Term, Consultant shall (i) not
directly or indirectly discuss the Company or any of its affiliates with any
vendor, supplier, lender, partner, insurer or prospective employee of the
Company or any of its affiliates, except as expressly approved by the CEO, and
(ii) promptly inform the CEO of all communications with any such vendor,
supplier, lender, partner, insurer or prospective employee.

 

1.2                   Consulting Fee.  As consideration for the Services, the
Company shall compensate Consultant at the rate of $3,000.00 per month (the
“Monthly Consulting Fee”) during the Term (pro-rated for any partial months),
payable in arrears beginning on the 30th day following the Effective Date;
provided that the Company shall have the right to withhold or offset such
amounts to satisfy Consultant’s obligations pursuant to Section 1.3(a).

 

1.3                   Signing Bonus Repayment.  Consultant acknowledges that
pursuant to the terms of the Offer Letter dated October 9, 2014 and the Term
Sheet attached thereto, Consultant is required to repay his Signing Bonus of
$550,000 (the “Signing Bonus”) to the Company within 60 days following June 21,
2015.  Notwithstanding the foregoing, Consultant shall be required to repay the
Signing Bonus as follows:

 

(a)                                 Consultant shall pay the full Monthly
Consulting Fee to the Company each month during the Term toward repayment of the
Signing Bonus.

 

(b)                                 If (i) the Engagement is terminated by the
Company pursuant to Section 2.2(a)(ii), by Consultant pursuant to Section 2.3,
or upon expiration of the Engagement pursuant to Section 2.4 and (ii) Consultant
executes, and does not revoke, a valid release of claims in favor of the Company
in the form attached hereto as Exhibit A within 30 days following the
Termination Date (the “Release”), Consultant shall not be required to repay the
portion of the Signing Bonus remaining after application of the Monthly
Consulting Fee pursuant to Section 1.3(a).

 

(c)                                  If (i) the Engagement is terminated by the
Company pursuant to Section 2.2(a)(i) or (ii) Consultant fails to execute, or
executes and then revokes, the Release within 30 days following the Termination
Date Consultant shall be required to repay the portion of the Signing Bonus
remaining after application of the Monthly Consulting Fee pursuant to
Section 1.3(a), within 60 days of the Termination Date.

 

1.4                   Expense Reimbursement.

 

(a)                                 The Company shall reimburse Consultant in
accordance with the Company’s standard policies and procedures for all
documented reasonable out-of-pocket expenses that have been incurred (i) with
the written pre-approval of the CEO, (ii) during the Term and (iii) in
connection with the provision of the Services.  Consultant shall not use any
facilities, funds, or equipment owned or administered by the Company or any of
its affiliates in the performance of the Services, and shall not be entitled to
any reimbursement for the use of his own facilities and equipment.

 

(b)                                 All expense reimbursement will be subject to
the Company’s expense reimbursement policies as the same are in effect from time
to time.

 

2

--------------------------------------------------------------------------------


 

1.5                   Status of Consultant as Independent Contractor. 
Consultant shall operate as an independent contractor to the Company. This
Agreement shall not create, or be construed to create, any association,
partnership, joint venture, employee or agency relationship between Consultant,
on the one hand, and the Company, on the other.  Consultant shall not directly
or indirectly represent himself as (or otherwise imply that he is) a partner,
member, principal, officer, employee, or agent of the Company or any of its
affiliates.  Without limiting the foregoing:

 

(a)                                 Subject to the terms and conditions of this
Agreement, Consultant shall retain discretion over the methods, details, means,
techniques and procedures by which the Services are rendered, as long as the
objectives set forth in Section 1.1(a) are met in a manner satisfactory to the
Company.

 

(b)                                 Consultant is not eligible for, and
Consultant hereby waives any claim to, wages, incentive compensation, profit
sharing participation, stock options, other equity awards, health coverage and
any other benefits provided to employees of the Company or any of its
affiliates, including the stock options granted to Consultant pursuant to its
2012 Stock Incentive Plan and the Non-Qualified Stock Option Agreement between
Consultant and Number Holdings, Inc. dated February 5, 2015.  Concurrently with
the execution of this Agreement, Consultant shall execute the acknowledgement
attached hereto as Attachment I.

 

(c)                                  If applicable, Consultant will receive an
IRS 1099 statement and related tax statements. Consultant will file all required
tax returns and pay all taxes (including, without limitation,  estimated taxes,
self-employment and all other taxes, fees, additions to tax, interest and
penalties that may be assessed, imposed, or incurred as a result of the Monthly
Consulting Fees or other compensation provided hereunder) in accordance with all
provisions of applicable law.  At the Company’s request, Consultant shall
provide proof of required tax payments.

 

1.6                   No Commitments.  Consultant shall not have the power or
authority (and shall not hold himself out as having the power or authority) to
enter into contracts, agreements or understandings, or to borrow money or incur
debts or liabilities, on behalf of the Company or any of its affiliates.

 

1.7                   Representations. Consultant represents and warrants that
(a) he has the right, power and authority to enter into this Agreement and to
perform fully all of his obligations hereunder and (b) its execution, delivery
and performance of this Agreement and the performance of the Services by
Consultant do not and will not conflict with or result in any breach or default
under any other agreement of Consultant.

 

ARTICLE II
TERM AND TERMINATION

 

2.1                   Term.

 

(a)                                 Definitions.

 

(i)                                     “Term” means the period from the
Effective Date through the Termination Date.

 

(ii)                                  “Expiration Date” means June 21, 2016.

 

3

--------------------------------------------------------------------------------


 

(iii)                               “Termination Date” means the Expiration
Date, or if earlier, the date of termination of the Engagement pursuant to
Section 2.2, 2.3 or 2.4 or otherwise.

 

(iv)                              “Cause” means:

 

(A)                               Consultant’s (x) being indicted for or charged
with a felony under United States or applicable state law (or Canadian law
equivalent) or (y) conviction of, or plea of guilty or nolo contendere to a
misdemeanor where imprisonment is imposed (other than for a traffic-related
offense);

 

(B)                               perpetration by Consultant of an illegal act,
dishonesty, or fraud that could cause economic injury to the Company or any of
its affiliates or any act of moral turpitude by Consultant;

 

(C)                               Consultant’s insubordination or refusal to
perform his duties or responsibilities for any reason other than illness or
incapacity or unsatisfactory performance of his duties for the Company or any of
its affiliates;

 

(D)                               willful and deliberate failure by Consultant
to perform Consultant’s duties;

 

(E)                                Consultant’s willful misconduct or gross
negligence with regard to the Company or any of its affiliates;

 

(F)                                 Consultant’s unlawful appropriation of a
material corporate opportunity of the Company or any of its affiliates; or

 

(G)                               Consultant’s breach of any agreement with the
Company or any of its affiliates, including the Fair Competition Agreement
between Consultant and the Company and any other confidentiality,
nondisparagement or other restrictive covenant entered into between Consultant
and the Company or any of its affiliates.

 

(b)                                 The Company on the one hand, and Consultant,
on the other, shall have the right to terminate the Engagement for any reason or
for no reason prior to the Expiration Date, in accordance with Section 2.2 or
2.3, as applicable.

 

2.2                   Termination by the Company.

 

(a)                                 The Company may terminate the Engagement:

 

(i)                                     immediately in the event of any action
by Consultant constituting Cause; or

 

(ii)                                  (A) with 30 days’ notice to Consultant at
any time prior to December 21, 2015, or (B) immediately at any time on or after
December 21, 2015, in each case, for any reason other than any action by
Consultant constituting Cause.

 

(b)                                 In the event of a termination of the
Engagement by the Company pursuant to Section 2.2(a), Consultant shall be
entitled to all accrued Monthly Consulting Fees, subject to Section 1.3(a), and
all approved and unpaid Expense Reimbursements, in each case, through the
Termination Date, and to no other amounts.  Consultant’s obligation to repay the
Signing Bonus in connection with such termination shall be determined in
accordance with Section 1.3.

 

4

--------------------------------------------------------------------------------


 

2.3                   Termination by Consultant. Consultant may terminate the
Engagement prior to the Expiration Date upon written notice to the Company. 
Consultant shall be entitled to all accrued Monthly Consulting Fees, subject to
Section 1.3(a), and approved and unpaid Expense Reimbursements, in each case,
through the Termination Date, and to no other amounts.  Consultant’s obligation
to repay the Signing Bonus in connection with such termination shall be
determined in accordance with Section 1.3.

 

2.4                   Expiration.  Unless earlier terminated as described above,
the Engagement shall terminate automatically on the Expiration Date, in which
case Consultant shall be entitled to all accrued Monthly Consulting Fees,
subject to Section 1.3(a), and approved and unpaid Expense Reimbursements, in
each case, through the Termination Date and to no other amounts.  Consultant’s
obligation to repay the Signing Bonus in connection with such termination shall
be determined in accordance with Section 1.3.

 

ARTICLE III
GENERAL PROVISIONS

 

3.1                   Governing Law.  This Agreement, the terms of Consultant’s
Engagement, and any contest, dispute, controversy or claim arising hereunder or
related hereto (collectively, “Disputes”), shall be governed by and construed in
accordance with the laws of the State of California without regard to conflict
of law principles that would require the application of the laws of another
jurisdiction.

 

3.2                   Dispute Resolution.  All Disputes shall be resolved in
accordance with the Arbitration of Disputes Agreement previously executed by
Consultant.

 

3.3                   Notification.  Consultant shall notify the Company within
15 days of accepting any other employment, consulting, independent contractor or
any other position pursuant to which Consultant provides services to a third
party.

 

3.4                   Entire Agreement. This Agreement, together with any other
documents incorporated herein by reference and related exhibits and schedules,
constitutes the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter, including the letter to
Consultant from Andrew Giancamilli as CEO, dated June 19, 2015.  This Agreement
does not supersede the Separation and Release Agreement dated June 26, 2015, the
Arbitration of Disputes Agreement and the Fair Competition Agreement previously
executed by Consultant, which remain in full force and effect notwithstanding
Consultant’s status as an independent contractor of the Company.

 

3.5                   Severability.  If any provision of this Agreement shall be
held to be invalid or unenforceable for any reason, the remaining provisions
shall continue to be valid and enforceable.  If a court finds that any provision
of this Agreement is invalid or unenforceable, but that by limiting such
provision it would become valid and enforceable, then such provision shall be
deemed to be written, construed and enforced as so limited.

 

3.6                   Notices.  All notices required or permitted under this
Agreement shall be in writing and shall be deemed delivered when delivered in
person or deposited in the U.S. mail, postage prepaid, or transmitted via
facsimile or electronic mail addressed as follows:

 

5

--------------------------------------------------------------------------------


 

If to the Company:

 

99 Cents Only Stores LLC

4000 Union Pacific Avenue
Commerce, CA 90023
Facsimile: (323) 307-9611
Attention: General Counsel

 

If to Consultant, at Consultant’s then-current home address on file with the
Company.

 

3.7                   Assignment and Transfer.  Consultant’s rights and
obligations under this Agreement shall not be transferable by assignment or
otherwise, and any purported assignment, transfer or delegation thereof shall be
void.  This Agreement shall inure to the benefit of, and be binding upon and
enforceable by, any purchaser of substantially all of the Company’s assets, any
corporate successor to the Company or any assignee thereof.

 

3.8                   Code Section 409A Compliance.  The intent of the parties
is that payments and benefits under this Agreement comply with, or be exempt
from, Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith; provided, that the Company
does not guarantee to Consultant any particular tax treatment with respect to
this Agreement and any payments hereunder.  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on Consultant by Code Section 409A or any damages for failing to comply
with Code Section 409A.

 

For purposes of Code Section 409A, Consultant’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within ten calendar days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.  In no event may Consultant, directly
or indirectly, designate the calendar year of any payment to be made under this
Agreement that is considered non-qualified deferred compensation.

 

With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; provided, that this clause (ii) shall not
be violated with regard to expenses reimbursed under any arrangement covered by
Internal Revenue Code Section 105(b) solely because such expenses are subject to
a limit related to the period the arrangement is in effect; and (iii) such
payments shall be made on or before the last day of the Consultant’s taxable
year following the taxable year in which the expense was incurred.

 

3.9                   Interpretation.  The headings and captions of this
Agreement are provided for convenience only and are intended to have no effect
in construing or interpreting this Agreement.  The language in all parts of this
Agreement shall be in all cases construed according to its fair meaning and not
strictly for or against the Company or Consultant.  As used herein: 
(a) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof; (b) reference to any law, rule or regulation

 

6

--------------------------------------------------------------------------------


 

means such law, rule or regulation as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder, and reference to any section or
other provision of any law, rule or regulation means that provision of such law,
rule or regulation from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (c) “hereunder,” “hereof,” “hereto,” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular article, section or other provision hereof; (d) “including”
(and with correlative meaning “include”) means including without limiting the
generality of any description preceding such term; (e) “or” is used in the
inclusive sense of “and/or”; and (f) references to documents, instruments or
agreements shall be deemed to refer as well to all addenda, exhibits, schedules
or amendments thereto.

 

3.10            Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be considered to have the force and effect of
an original.

 

3.11            Each Party the Drafter.  Consultant understands the terms and
conditions set forth in this Agreement and acknowledges having had adequate time
to consider whether to agree to the terms and conditions and to consult a lawyer
or other advisor of Consultant’s choice.  This Agreement and the provisions
contained herein shall not be construed or interpreted for or against any party
to this Agreement because that party drafted or caused that party’s legal
representative to draft any of its provisions.

 

3.12            Amendment and Waiver.  This Agreement may be amended, waived or
discharged only by a writing signed by Consultant and by a duly authorized
representative of the Company.  No failure or neglect of either party hereto in
any instance to exercise any right, power or privilege hereunder or under law
shall constitute a waiver of any other right, power or privilege or of the same
right, power or privilege in any other instance.  All waivers by either party
hereto must be contained in a written instrument signed by the party to be
charged and, in the case of the Company, by a duly authorized representative of
the Company. The rights and remedies provided by this Agreement are cumulative,
and the exercise of any right or remedy by either party hereto (or by its
successor), whether pursuant to this Agreement, to any other agreement, or to
law, shall not preclude or waive its right to exercise any or all other rights
and remedies.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties execute this Agreement.

 

 

99 Cents Only Stores LLC

 

 

 

 

 

 

 

By:

/s/ Paul Dolby

 

Title:

Senior Vice President — Human Resources

 

 

 

 

 

 

Bradley Lukow

 

 

 

 

 

/s/ Bradley Lukow

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

--------------------------------------------------------------------------------